DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-11 are pending and under examination.

Priority
This application claims priority benefit to provisional application 62/756,259, filed 11/06/2018, provisional application 62/828,688, filed 04/03/2019, provisional application 62/850,670, filed 05/21/2019.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 02/18/2020, 06/11/2020 and 03/23/2021 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Allowable Claims
Claims 7-11 are free of the prior art. The prior art does not teach or suggest specifically providing amounts of 2-(hydroxyethyl)dimethylsulfoxonium.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more. The claim(s) recite(s) conversion of choline to trimethylamine (TMA) by a bacteria comprising providing 2-(hydroxyethyl)dimethylsulfoxonium in an amount effective to inhibit formation of TMA from choline. This judicial exception is not integrated into a practical application because the additional recited elements separately or in combination do not provide significantly more than the judicial exception recited. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because 2-(hydroxyethyl)dimethylsulfoxonium  is a naturally occurring compound provided naturally in plants and marine animals. See Carle et al. (attached). The inhibition of conversion of choline to TMA is a natural function of 2-(hydroxyethyl)dimethylsulfoxonium. 

Claims 2 and 3 recite amounts of 2-(hydroxyethyl)dimethylsulfoxonium. This additional limitation does not provide significantly more than the judicial exception because it includes those amounts naturally provided in nature by naturally occurring marine animals and plants.

Claims 4 and 5 further recite natural functions of 2-(hydroxyethyl)dimethylsulfoxonium, e.g., providing at least 50% inhibition compared to a vehicle control. This additional limitation does not provide significantly more than the judicial exception because it merely recites a property of 2-(hydroxyethyl)dimethylsulfoxonium.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the individual" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS E SIMMONS/            Examiner, Art Unit 1629                                                                                                                                                                                            
/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629